VAN der VOORT, Judge,
dissenting:
I believe th^t the record in this case demonstrates that the Commonwealth used reasonable efforts and due diligence to arrest the defendant-appellant. The arrest was accomplished ten (10) days after the complaint was filed. Counsel *609for defendant-appellant, at the time he was seeking a continuance, would have every reason to believe that the 180 day period for trial had not yet expired because of the inability of the law enforcement officers to locate the defendant-appellant until December 27, 1974. To hold that defense counsel should have guessed that the Commonwealth could not prove due diligence is simply second-guessing counsel’s strategy after the fact. I believe that the ten (10) days after the complaint was filed, during which time the Commonwealth was looking for the defendant-appellant, should be excluded from the calculation of the 180 day period for trial.
At the very least, defense counsel should not be held ineffective because he failed to file a motion to dismiss in preference to his filing a motion for continuance.
For these reasons, I respectfully dissent.